STEWART, C. J\,
Concurring Specially. — The only question presented by the record in this case is whether the statutes of the state, to wit, secs. 4900 and 6524, were intended by the legislature as enactments controlling contracts between a client and his attorney in the employment of the attorney by the client.
Champerty, as defined by Blackstone, is “a bargain with a plaintiff or defendant campitm partiré, to divide the land or other matter sued for between them if they prevail at law, whereupon the champertor is to carry on the party’s suit at his own expense.” (4 Black. Com. 135.) Lord Coke, in defining champerty, says: “To maintain to have part of the land or anything out of the land, or part of the debt or other thing in plea or suit.” This definition of Coke (Co. Litt. 368-b) is followed by many of the courts of this country and is cited in vol. 5, Am. & Eng. Ency. of Law, p. 816 et seq.
The generally accepted definition of champerty, as above stated, is recognized and applied both in England and in most of the states, and the courts have held that every contract or agreement into which champerty enters as a consideration is illegal and void, and where an action is brought directly upon a champertous contract, that champerty is a good defense.
It is also a Avell-recognized rule adopted by the courts of the United States that where champerty is not recognized or approved, and the legislature of a state has enacted a statute, such statute has modified the application of the generally accepted definition of champerty to the statutory provisions. *645This seems to be the general rule followed by the courts of the United States, and that where statutes have been enacted, the courts determine the question whether a contract made between a party and the attorney violates the provision of the statute.
See. 18, Rev. Codes, provides: “The common law of England, so far as it is not repugnant to, or inconsistent with, the constitution or laws of the United States, in all eases not provided for in these Revised Codes, is the rule of decision in all courts of this state.” Under this provision of the statute, the common law of England upon the subject of cham-perty is immaterial and not involved in this case, even if the statute is not as comprehensive as the common law. This court should look to the statute alone as a .guide in determining whether or not a contract between an attorney and client is “to maintain to have part of the land or anything out of the land, or part of the debt or other thing in plea or suit. ’ ’
Applying this rule to the facts in this ease, as stated in the majority opinion, it is clear there was no violation of the provisions of secs. 4900 and 6524.